Section 2: EX-10.2 (EXHIBIT 10.2) AGREEMENT TO RESTRUCTURE PARTNERSHIP BETWEEN WESTERN-MOUNTAIN VIEWII INVESTORS, A CALIFORNIA LIMITED PARTNERSHIP “PARTNERSHIP” AND ESSEX PORTFOLIO, L.P., A CALIFORNIA LIMITED PARTNERSHIP “EPLP” AND ESSEX PROPERTY TRUST, INC., A MARYLAND CORPORATION “ESSEX REIT” AND ESSEX MANAGEMENT CORPORATION, A CALIFORNIA CORPORATION “EMC” AND GENERAL PARTNERS OF THE PARTNERSHIP TABLE OF CONTENTS Page Article 1 - CONSENT SOLICITATION AND CLOSING 9 1.1 Cooperation of the General Partner 9 1.2 Consent Solicitation. 9 1.3 Requirements to Obtain or Retain Units 10 1.4 Consent Solicitation Timing 11 1.5 Results of Consent Solicitation 11 1.6 Failure to Obtain Partner Consent 12 1.7 Redemption of Interests of Certain Partners at Closing 12 1.8 Interests in the Partnership Following Closing 12 1.9 Closing Mechanics and Costs 13 1.1 Closing Date 13 1.11 Blue Sky Cooperation 13 1.12 Consent of Mortgage Lender 13 Article 2 - CERTAIN COVENANTS AND CONDITIONS TO CLOSING 14 2.1 Certain Covenants and Conditions to Essex’s Obligations 14 2.2 Conditions to the Obligations of the Partnership 22 2.3 Negotiation of Documents 23 Article 3 - REPRESENTATIONS AND WARRANTIES 23 3.1 Representations and Warranties of the Partnership 23 3.2 Representations and Warranties of Each Existing Partner 31 3.3 Representations and Warranties of Essex 32 3.4 Representations and Warranties of the Cash Interest Holders 35 Article 4 - MAINTENANCE AND OPERATION OF THE PROPERTY 36 4.1 Maintenance and Operation 36 4.2 Insurance 36 4.3 Personal Property 36 4.4 Leasing 36 4.5 Operating Agreements 36 4.6 Damage or Destruction; Condemnation. 37 4.7 Tests and Inspections 38 4.8 Mortgage Debt 38 4.9 Availability of Records 38 4.1 Title and Survey Defects 40 4.11 Cooperation with Essex 40 4.12 Post-Closing Property Management 40 4.13 Notices Received 40 4.14 Cash Distributions 40 4.15 Representations and Warranties 41 Article 5 - CLOSING ADJUSTMENTS 41 -i- 5.1 Adjustments Generally 41 5.2 Taxes, Assessments and Utilities 41 5.3 Rent 41 5.4 Payments on Permitted Exceptions 42 5.5 Contract Payments and Other Expenses 42 5.6 Partner Consent 42 5.7 Adjustments and Prorations Generally 42 5.8 Post-Closing Audit 42 Article 6 - DEFAULTS AND REMEDIES 43 6.1 Defaults 43 6.2 Reimbursement of Loan-Related Fees Paid by Essex 43 Article 7 - INDEMNIFICATION 43 7.1 By the General Partners and the other Existing Partners 43 7.2 Indemnification Procedure 46 7.3 Cooperation in Defense 47 7.4 Survival 47 Article 8 - MISCELLANEOUS 47 8.1 Brokers 47 8.2 Marketing 48 8.3 Entire Agreement; No Amendment 48 8.4 Certain Expenses 48 8.5 Audit 49 8.6 Notices 49 8.7 No Assignment 50 8.8 Governing Law 50 8.9 Multiple Counterparts; Facsimile Signatures 50 8.1 Further Assurances 50 8.11 Miscellaneous 50 8.12 Invalid Provisions 50 8.13 Confidentiality; Publicity 51 8.14 Time of Essence 51 8.15 Attorneys Fees 51 8.16 Essex Approvals and Decisions 51 The following schedules and exhibits have been omitted ANd will be furnished to the SEC upon request: EXHIBIT ALIST OF ALL EXISTING PARTNERS OF THE PARTNERSHIP 54 EXHIBIT BINVESTMENT REPRESENTATIONS AND WARRANT 57 EXHIBIT CUCC JURISDICTIONS 59 EXHIBIT DFORM OF PROSPECTIVE SUBSCRIBER QUESTIONNAIRE 61 -ii- EXHIBIT EMORTGAGE DEBT DOCUMENTS 67 EXHIBIT FRENT ROLL 68 EXHIBIT GPROPERTY INVENTORY 69 EXHIBIT HLEGAL DESCRIPTION OF LAND 71 EXHIBIT IINSURANCE 72 EXHIBIT JFORM OF AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP 73 EXHIBIT KFORM OF REGISTRATION RIGHTS AGREEMENT 74 EXHIBIT LLICENSES AND OTHER RIGHTS 75 EXHIBIT MAPPRAISAL 77 EXHIBIT NFORM OF ASSIGNMENT OF INTEREST 77 EXHIBIT OFORM OF PLEDGE INSTRUCTION LETTERS 78 SCHEDULE 1EQUITY VALUE AND REDEMPTION EQUITY VALUE FOR EACH EXISTING PARTNER 79 SCHEDULE 3.1(x)EMPLOYEES 80 SCHEDULE 3.1(y)CAPITAL STRUCTURE 81 SCHEDULE 3.2(e)EXISTING PARTNERS MATERIAL TRANSACTIONS WITH THE PARTNERSHIP 83 -iii- Section 2: EX-10.2 (EXHIBIT 10.2) AGREEMENT TO RESTRUCTURE PARTNERSHIP This AGREEMENT TO RESTRUCTURE PARTNERSHIP (this “Agreement”) is entered into as of this 13th day of June, 2007, by Western-Mountain ViewII Investors, a California limited partnership, having an address of 777 California Avenue, Palo Alto, California 94304 (the “Partnership”), George M. Marcus, Donald V. Baptist and James Fuqua, three of the four current general partners of the Partnership (each a “General Partner” and, collectively, the “General Partners”), Essex Portfolio, L.P., a California limited partnership (“EPLP”), having an address of 925 East Meadow Drive, Palo Alto, CA 94303, Essex Property Trust, Inc., a Maryland corporation, having an address of 925 East Meadow Drive, Palo Alto, CA 94303 (“Essex REIT”) and Essex Management Corporation, a California corporation, having an address of 925 East Meadow Drive, Palo Alto, CA 94303 (“EMC”).EPLP, Essex REIT and EMC shall collectively be known as “Essex”. RECITALS 1.The Partnership is a 61.83% tenant-in-common owner of the land and improvements consisting of a 156-unit apartment complex located at 107 S. Mary Avenue in the City of Sunnyvale, County of Santa Clara, State of California, commonly known as the “Thomas Jefferson Apartments” and the General Partners are three of the four current general partners of the Partnership.Western-San Jose IV Investors, a California limited partnership (the “Co-Owner Partnership”), is a 38.17% tenant-in-common owner of such property. 2.EPLP and EMC each wish to acquire partnership interests in the Partnership for the consideration set forth in this Agreement.In a simultaneous transaction, EPLP and EMC each wish to acquire partnership interests in the Co-Owner Partnership and restructure the Co-Owner Partnership in accordance with the terms set forth in a separate Agreement to Restructure Partnership, dated the date hereof, relating to the Co-Owner Partnership (the “Other Restructuring Agreement”). 3.The individuals and entities listed in ExhibitA are the general and limited partners of the Partnership (collectively, the “Existing Partners”).The restructuring of the Partnership to admit EPLP and EMC and amend and restate the Partnership Agreement, as set forth in this Agreement, requires the written consent of 100% of the Existing Partners (the “Partner Consent”).The “Partner Consent” shall include the written consent of the Existing Partners with respect to the Partnership’s entry into this Agreement. 4.The Partnership proposes to seek the Partner Consent and, in connection therewith, to offer the Existing Partners the opportunity to remain as partners of the Partnership (subject to Section 1.3 hereof) or receive cash in exchange for their interests in the Partnership (subject to Section 2.1(r) hereof) (so long as (i)the Existing Partners who wish to receive Units (as defined below) consist of Accredited Investors and (ii)the offering is conducted in all respects in compliance with RegulationD promulgated under the Securities Act (the conditions described in clauses (i)and (ii)above are hereafter referred to as the “Reg.D Compliance Test”). The parties agree and acknowledge that the Reg. D Compliance Test must be applied on an aggregate basis as if this transaction and the transaction contemplated by the Other Restructuring -1- Agreement were integrated pursuant to Rule 502(a) promulgated under the Securities Act (“Integrated Offerings”). 5.Subject to the satisfaction of the Reg. D Compliance Test, the receipt of the Partner Consent and the other conditions to closing set forth herein, the parties to this Agreement propose to amend and restate the limited partnership agreement of the Partnership to make EMC its sole general partner and each of the following limited partners, with interests in the form of units (“Units”) in the Partnership:(i)EPLP; and (ii)each of the Existing Partners which is offered and properly accepts the opportunity to remain as a limited partner of the Partnership in accordance with Section 1.3(a) below (collectively, the “Continuing Partners”). 6.The parties propose that upon closing of the transactions contemplated hereby, the General Partners and the other Continuing Partners who hold Units in the Partnership shall enter into the Registration Rights Agreement (as defined below). 7.Each of the parties hereto has been advised by the other parties and acknowledges that the parties hereto would not be entering into this Agreement without the representations, warranties and covenants which are being made and agreed to herein by each party hereto and that each party is entering into this Agreement in reliance on such representations, warranties and other covenants. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and in reliance on all representations, warranties and covenants made by each of the parties hereto, the parties agree as follows: DEFINITIONS The following terms as used in this Agreement will have the meanings attributed to them as set forth below unless the context clearly requires another meaning.The terms set forth below do not constitute all defined terms set forth in this Agreement.Such other defined terms shall have the meanings ascribed to them elsewhere in this Agreement. “Accountants” has the meaning set forth in Section 4.9. “Accredited Investor” means a person who qualifies as an “accredited investor” under Rule501 of the Securities Act. “Action” shall mean any claim, suit, litigation, labor dispute, arbitration, investigation or other action or proceeding. “Affiliate” shall mean any entity in which the Person (as defined below) in question owns directly or indirectly more than fifty percent (50%) of any class of securities or interest issued by such entity or any entity controlling, controlled by or under common control with the Person in question. “Appraised Value” shall mean $28,000,000. “Appurtenances” - See definition of “Real Property.” -2- “Authority” shall mean a governmental body or agency having jurisdiction over Essex, the Partnership, an Existing Partner or the Property. “Bank Accounts” has the meaning set forth in Section2.1(a)(xvi). “Business Day” means any day except a Saturday, Sunday or other day on which commercial banks in San Francisco, California are authorized or required by law to close. “Cash Interest Holders” shall mean persons holding partnership interests in the Partnership who, pursuant to this Agreement, are to have interests redeemed for cash at or prior to the Closing, as provided in Section 1.7 hereof and subject to Section 2.1(r) hereof. “Claims” shall mean all restrictions, liens, claims, charges, pledges or encumbrances of any kind or nature whatsoever. “Closing” shall mean the restructuring of the Partnership as contemplated by this Agreement. “Closing Date” shall have the meaning set forth in Section 1.10. “Code” shall mean the Internal Revenue Code of 1986, as in effect from time to time, and applicable rules and regulations thereunder.Any reference herein to a specific section or sections of the Code shall be deemed to include a reference to any corresponding provision of future law. “Commission” shall mean the Securities and Exchange Commission. “Consent Solicitation” has the meaning set forth in Section 1.2. “Consents” has the meaning set forth in Section 2.1(b). “Continuing Partners” has the meaning set forth in Paragraph 5 of the Recitals. “Contracts” shall mean, subject to the terms of this definition below, all contracts, undertakings, commitments, agreements, obligations, guarantees and warranties (i)relating to the Property, (ii)to which the Partnership is a party or (iii)by which the Partnership or the Property is bound.“Contracts” include, without limitation, utility contracts, management contracts, construction contracts, maintenance and service contracts, parking contracts, employment contracts, equipment leases and brokerage and leasing agreements, but excludes the Leases (as defined below) and the Mortgage Instruments (as defined below). “Co-Owner Partnership” has the meaning set forth in Paragraph 1 of the Recitals. “Elections” has the meaning set forth in Section 2.1(b). “EMC” has the meaning set forth in the introductory paragraph of this Agreement. “EPLP” has the meaning set forth in the introductory paragraph of this Agreement. -3- “Equity Value” shall mean (i) with respect to the interest of each General Partner, the amount determined by multiplying such General Partner’s general partner percentage interest in the Partnership by the GP Net Equity Amount and (ii) with respect to the interest of each Existing Limited Partner, the amount determined by multiplying such Existing Limited Partner’s limited partner percentage interest in the Partnership by the LP Net Equity Amount.A pro forma calculation of the Equity Value for each of the Existing Partners of the Partnership is set forth in Schedule1. “Essex” has the meaning set forth in the introductory paragraph of this Agreement. “Essex Documents” has the meaning set forth in ExhibitB. “Essex Indemnified Parties” shall mean EMC, EPLP, Essex REIT, the Partnership and their respective subsidiaries, Affiliates, successors and assigns, and all of such parties’ officers, directors, shareholders, members, employees, agents, representatives and attorneys. “Essex REIT” has the meaning set forth in the introductory paragraph of this Agreement. “Essex Stock” shall mean the common stock, par value $.01 per share, of Essex REIT. “Exchange Act” shall mean the Securities Exchange Act of 1934, as in effect from time to time, and applicable rules and regulations thereunder.Any reference herein to specific section or sections of the Exchange Act shall be deemed to include a reference to any corresponding provision of future law. “Existing Limited Partners” shall mean the Existing Partners other than the General Partners. “Existing Partners” has the meaning set forth in Paragraph 3 of Recitals. “Final Fiscal Year” has the meaning set forth in Section 4.9(h). “General Partners” has the meaning set forth in the introductory paragraph of this Agreement. “GP Net Equity Amount” shall mean 20% of the Net Equity Amount. “Improvements” See definition of “Real Property.” “Indebtedness” shall mean all obligations (i)for borrowed money, (ii)evidenced by bonds, debentures, notes or similar instruments, (iii)to pay the deferred purchase price of property or services (other than accrued expenses arising in the ordinary course of business), (iv)under leases that would, in accordance with generally accepted accounting principles, appear on the balance sheet of the lessee as liabilities, (v)secured by a lien, (vi)in respect of letters of credit, or bankers acceptances, contingent or otherwise, or (vii)in respect of any guaranty or endorsement or other obligations to be liable for the debts of another Person. “Indemnitee” has the meaning set forth in Section 7.2(a). -4- “Indemnitor” has the meaning set forth in Section 7.2(a). “Intangibles” shall mean all intangible property owned or used by the Partnership in connection with the ownership, use, operation or development of the Property, including, without limitation:(i)the right to use the name “Thomas Jefferson Apartments” hereto and any other trade name used in connection with the Property, (ii)the Partnership’s rights in, to and under the Contracts, (iii)the Partnership’s rights in, to and under the Leases (as defined below), all guaranties of the Leases, all security deposits under the Leases, all other security, if any, under the Leases and any rent prepaid under the Leases and (iv)the Partnership’s rights in, to and under all Licenses (as defined below) and any warranties, guaranties and other rights relating to the ownership, use, operation or development of the Property to the extent transferable (collectively, the “Other Rights”), including, without limitation, the Licenses and Other Rights listed on ExhibitL hereto. “Integrated Offerings” has the meaning set forth in Paragraph4 of the Recitals. “Intellectual Property” shall have the meaning set forth in Section 3.1(u). “Investment Company Act” shall mean the Investment Company Act of 1940, as in effect from time to time, and applicable rules and regulations thereunder.Any reference herein to a specific section or sections of the Investment Company Act shall be deemed to include a reference to any corresponding provision of future law. “Land” See definition of “Real Property.” “Law” or “Laws” has the meaning set forth in Section 3.1(e). “Leases” has the meaning set forth in Section 3.1(c). “Liabilities” shall mean liabilities, Indebtedness, obligations, commitments, expenses, Claims or guarantees of any nature (whether absolute, accrued, contingent or otherwise). “Licenses” has the meaning set forth in Section 3.1(e). “Limited Partnership Agreement” shall mean that certain Amended and Restated Agreement of Limited Partnership of Western-Mountain ViewII Investors, a California limited partnership, to be dated as of the Closing Date, in the form attached hereto as Exhibit J. “Loss” or “Losses” shall mean any and all claims, losses, damages, costs, liabilities, fines, penalties, deficiencies, diminution of value, causes of action and expenses, including, without limitation, attorney’s fees and disbursements, whether direct, contingent or consequential. “LP Net Equity Amount” shall mean 80% of the Net Equity Amount. “Material Adverse Effect” shall mean a material adverse effect on the business, assets, condition (financial or otherwise) or prospects of such Person or Persons, as the case may be. -5- “Major Casualty” has the meaning set forth in Section 4.6(a). “Major Condemnation” has the meaning set forth in Section 4.6(b). “Mortgage Debt” shall mean (i) the existing mortgage financing encumbering the Property as of the date of this Agreement ($14,000,000 principal balance as of the date hereof) plus (ii) an additional $6,000,000 principal in mortgage financing to be placed on the Property prior to Closing, each as described in Exhibit E hereto, and as reduced by regularly scheduled payments of principal actually paid in full when due from and after the date hereof through the Closing Date. “Mortgage Debt Consent Documents” has the meaning set forth in Section1.12. “Mortgage Debt Estoppels” has the meaning set forth in Section1.12. “Mortgage Instruments” shall mean all agreements and other instruments securing or evidencing the Mortgage Debt or otherwise executed and delivered in connection therewith, as described on ExhibitE hereto. “Mortgage Lender” has the meaning set forth in Section 1.12. “Net Equity Amount” shall mean the excess of (i) the sum of (A) 61.83% of the Appraised Value and (B) all other assets (including cash) of the Partnership over (ii) the sum of (A) 61.83% of the Mortgage Debt and (B) all other indebtedness and liabilities of the Partnership. “New Matters” has the meaning set forth in Section2.1(a). “Notice” has the meaning set forth in Section 7.2(a). “Old Bank Accounts” has the meaning set forth in Section4.14. “Other Restructuring Agreement” has the meaning set forth in Paragraph 2 of the Recitals. “Other Rights” See definition of “Intangibles.” “Partner Consent” has the meaning set forth in Paragraph3 of the Recitals. “Partnership” has the meaning set forth in the introductory paragraph to this Agreement. “Partnership Agreement” shall mean that certain Limited Partnership Agreement of the Partnership dated August 31, 1971, as amended, in effect on the date hereof. “Partnership Financial Statements” has the meaning set forth in Section 2.1(a)(x). “Permitted Exceptions” means, with respect to the Property, those exceptions to title to the Property and those encumbrances on the Personal Property as are approved in writing by Essex on or before the date hereof. -6- “Person” shall mean any individual, corporation, partnership, joint venture, association, joint-stock company, business trust, limited liability company, trust, unincorporated organization or government or a political subdivision, agency or instrumentality thereof or other entity or organization of any kind. “Personal Property” shall mean all tangible personal property owned by the Partnership located on or in or used in connection with the Real Property as of the date of this Agreement or the Closing Date, including, without limitation, all equipment, systems and appliances relating to the Property and other items listed in ExhibitG hereto. “Post-Closing Audit” has the meaning set forth in Section 5.8. “Preliminary Report” has the meaning set forth in Section 2.1(a)(i). “Pricing Value” shall mean the weighted average (by daily trading volume) of the closing price of one share of Essex Stock as reported by the New York Stock Exchange for the thirty (30) consecutive trading days ending on the third (3rd) Business Day immediately preceding the Closing Date; provided, however, that (i) if such weighted average is less than $112.00 per share, then the Pricing Value shall be deemed equal to $112.00 per share and (ii) if such weighted average is greater than $120.00 per share, then the Pricing Value shall be deemed equal to $120.00 per share. “Property” shall mean, individually and collectively, all Real Property, Personal Property and Intangibles owned by the Partnership.All references in this Agreement to the Property shall be deemed to refer to all or any portion of the Property. “Prospective Subscriber Questionnaire” shall mean the questionnaire in the form attached hereto as ExhibitD to be completed and delivered to Essex by the Partnership and each Existing Partner, or Affiliate or constituent owner of such Existing Partner, who will receive Units, directly or indirectly, in connection with the Closing or any other transaction or series of related transactions contemplated hereby or by the Related Agreements. “Real Property” shall mean, individually for each parcel and collectively for all parcels, the land more particularly described in ExhibitH hereto (the “Land”), together with all rights, licenses, privileges and easements appurtenant thereto, including, without limitation, all minerals, oil, gas and other hydrocarbon substances on and under and that may be produced from the Land, as well as all development rights, land use entitlements and rights in off-site facilities and amenities servicing the Land or any improvements located thereon, including, without limitation, building permits, licenses, permits and certificates, utilities commitments, air rights, water, water rights, riparian rights and water stock relating to the Land and any rights-of-way or other appurtenances used in connection with the beneficial use and enjoyment of the Land and all of the Partnership’s right, title and interest in and to all roads, easements, rights of way, strips or gores and alleys adjoining or servicing the Land (collectively, the “Appurtenances”) and all improvements and fixtures located on the Land or the Appurtenances, including, without limitation, the building(s) located or to be located on the Land, containing as of the date of this Agreement an aggregate of 156 apartment units, and all apparatus and equipment used in connection with the operation or occupancy of the Land, such improvements or the -7- Appurtenances, including, without limitation, heating and air conditioning systems and facilities used to provide any services on the Land or the Appurtenances or for the improvements, and all parking and related facilities and amenities (collectively, the “Improvements”). “Redemption Equity Value” shall mean, with respect to the interest of each Existing Limited Partner, such Existing Limited Partner’s limited partner percentage interest as set forth on ExhibitA attached hereto, multiplied by the LP Net Equity Amount.A pro forma calculation of the Redemption Equity Value for each of the Existing Limited Partners of the Partnership is set forth in Schedule1. “Reg. D Compliance Test” has the meaning set forth in Paragraph 4 in the Recitals. “Reference Rate” has the meaning set forth in Section 7.1(d). “Registration Rights Agreement” shall mean the Registration Rights and Lock-Up Agreement to be entered into among the Continuing Partners and Essex REIT in the form attached hereto as Exhibit K. “Related Agreements” means, collectively, all documents to be executed and delivered in connection with this Agreement, including, without limitation, the Limited Partnership Agreement, the Registration Rights Agreement, the election or subscription documents to be executed and returned by the Existing Partners, the questionnaire or other certifications to ascertain the Accredited Investor status of the Existing Partners and all other documents referred to in Section 2.1(n). “Related Transaction Documents” has the meaning set forth in Section 8.3. “Rent Roll” has the meaning set forth in Section 2.1(a)(xi). “Refinancing” has the meaning set forth in Section1.12. “Schedule of Actions” has the meaning set forth in Section 2.1(a)(xiv). “Schedule of Agreements” has the meaning set forth in Section 2.1(a)(v). “Schedule of Partners” has the meaning set forth in Section1.5. “Securities Act” shall mean the Securities Act of 1933, as in effect from time to time, and applicable rules and regulations thereunder.Any reference herein to a specific section or sections of the Securities Act shall be deemed to include a reference to any corresponding provision of future law. “Securities Laws” has the meaning set forth in Section 2.1(c). “Survey” has the meaning set forth in Section 2.1(e). “Taxes” has the meaning set forth in Section3.1(o)(i). -8- “Tenant Ready” shall mean that the applicable apartment unit is clean, freshly painted, all appliances are working and generally ready for an immediate move-in by a tenant. “Terminable Contracts” has the meaning set forth in Section 2.1(a)(v). “Title Company” has the meaning set forth in Section 2.1(a)(i). “Title Policy” has the meaning set forth in Section 2.1(d). “Transaction Documents” has the meaning set forth in Section3.4(a). “Units” has the meaning set forth in Paragraph5 of the Recitals. “Warranties” has the meaning set forth in Section 2.1(a)(iv). ARTICLE 1– CONSENT SOLICITATION AND CLOSING 1.1Cooperation of the General Partner The General Partners have conducted due diligence with respect to the transactions contemplated by this Agreement and, subject to receipt of the Partner Consent as provided herein, hereby (i)approve and consent as general partners of the Partnership to each of such transactions; (ii)agree to recommend (and not to withdraw such recommendation) to the Existing Partners that they grant the Partner Consent; and (iii)agree to exercise their reasonable best efforts to obtain the Partner Consent through the consent solicitation described in Section 1.2 hereof, as well as other required third party consents to the restructuring of the Partnership as contemplated by this Agreement.Notwithstanding the foregoing, the parties agree that (i) the General Partners may discuss with the Limited Partners to the extent that the General Partners deem necessary or appropriate the information in the Consent Solicitation and related materials and (ii) the General Partners will attempt to contact by telephone all Existing Partners who do not respond to the Consent Solicitation within ten (10) business days of mailing and whenever practicable, to direct any questions regarding Essex to a person or persons to be designated by Essex, although in general, the parties contemplate that the General Partners may, at their option, address questions about Essex that are answered in the information provided by Essex for inclusion in the Consent Solicitation. 1.2Consent Solicitation. (a)Promptly after the execution and delivery of this Agreement, the General Partners shall prepare a solicitation to be delivered to the Existing Partners (i) seeking the Partner Consent and setting forth the General Partners’ recommendation to the Existing Partners that they grant the Partner Consent; (ii) offering to the Existing Partners a choice between (A) remaining as limited partners in the Partnership after the Closing and receiving Units as provided in Sections 1.3 and 1.8 hereof, (B) receiving cash upon redemption of their interest in the Partnership as provided in Section 1.7 hereof, or (C) receiving cash in redemption of a portion of their interest in the Partnership as provided in Section 1.7 hereof and receiving Units as provided in Sections 1.3 and 1.8 hereof with respect to the balance of their interest in the Partnership; and (iii) setting forth such information as the General Partners and Essex, in consultation, deem reasonably required and material to allow the Existing Partners to make an informed decision, including those items as set forth below.The General Partners shall consult with Essex with 9 regard to the structure, terms and form of the disclosure document or documents to be used in the solicitation, the consent, election or subscription documents to be executed and returned by Existing Partners, the questionnaire or other certification to establish Accredited Investor status and related instruments or agreements (collectively, the “Consent Solicitation”) and, if requested by Essex, revise such documents so as to be reasonably satisfactory to Essex so long as any such requested changes or revisions are not inconsistent with the terms of this Agreement and are reasonably acceptable the General Partners.Essex and the General Partners hereby agree that the Consent Solicitation shall include that certain appraisal of the Property attached hereto as ExhibitM which has been prepared by an appraiser retained by the General Partners and at the Partnership’s expense. (b)Except as provided in subsection (c) below, the General Partners shall be solely responsible for the compliance of the Consent Solicitation with applicable law and in particular shall ensure that the Consent Solicitation complies with the requirements of Regulation D promulgated under the Securities Act with respect to offers and sales of securities in reliance on Rule 506. (c)Essex shall be responsible for providing in writing to the General Partners such accurate disclosure with regard to Essex as may be reasonably required for inclusion in the Consent Solicitation, shall cooperate with the General Partners and assist the General Partners as reasonably requested in connection with the Consent Solicitation, and shall indemnify the General Partners and the Partnership from and against all Losses which are incurred or suffered by them based upon, arising out of, or by reason of information supplied by Essex specifically for inclusion or incorporation by reference in the Consent Solicitation or contained in any document prepared or filed by Essex containing any untrue statement of a material fact or omitting any information necessary to make the statements contained therein not materially misleading. (d)The General Partner shall exercise their reasonable best efforts to obtain the Partner Consent from the Existing Partners, which may include multiple attempts to communicate with Existing Partners as part of the Consent Solicitation process. (e)Unless otherwise required by law, the Consent Solicitation shall be structured so that following a period of time of not more than thirty (30) days following the sending of the Consent Solicitation to the Existing Partners, if the Partner Consent is obtained in accordance with the Partnership Agreement such that the transactions contemplated hereby are allowed to proceed pursuant to the Partnership Agreement, then the General Partners and Essex shall determine, consistent with the terms of this Agreement and the election of the Existing Partners, whether each Existing Partner is to receive at the Closing cash as provided in Section 1.7 hereof or Units as provided in Section 1.3 hereof. 1.3Requirements to Obtain or Retain Units (a)If the Partner Consent has been obtained, the Reg.D Compliance Test is satisfied and all other conditions to Closing are satisfied or waived by the party authorized to waive such condition, then at the Closing, each Continuing Partner shall retain an interest in the Partnership in the form of Units.100% of the total number of Units calculated pursuant to Section 1.8 with respect to a Continuing Partner shall be issued in the name of such Continuing Partner, and shall be delivered to such Continuing Partner at the -10- Closing, if such Continuing Partner at the Closing:(i)executes and delivers to the Partnership a counterpart original signature page to the Limited Partnership Agreement, an executed copy of the Registration Rights Agreement, and an agreement to be bound by this Agreement, each dated as of the Closing Date; (ii) executes pledges, in form reasonably satisfactory to Essex, (and authorizes the execution and filing of related financing statements by Essex) confirming and perfecting the grant of a security interest in certain of such Continuing Partner’s Units to secure certain of the indemnity obligations of such Existing Partner pursuant to Article7 hereof; (iii)makes such investment and other representations as are reasonably required by Essex, including, without limitation, those set forth in ExhibitB attached hereto; (iv)is an Accredited Investor (as demonstrated to Essex’s reasonable satisfaction); and (v)delivers a Prospective Subscriber Questionnaire and such other documents and information as are requested by Essex to enable it to conclude that the restructuring of the Partnership, including without limitation, the issuance of Units to Existing Partners, is exempt from registration under all applicable federal and state securities laws in reliance upon Rule 506 and RegulationD promulgated under the Securities Act. (b)Any Existing Partner who either elects to receive cash in response to the Consent Solicitation or is not entitled to receive Units pursuant to this Section 1.3 shall, prior to the Closing involving the restructuring of the Partnership, (i) deliver to the Partnership an agreement to be bound by this Agreement dated as of the Closing Date and (ii) receive cash pursuant to Section 1.7 hereof in the amount of the Redemption Equity Value of such Partner’s interest in the Partnership being redeemed, notwithstanding any election on the part of such Existing Partner to receive Units.Each of the General Partners represents that he personally does now and will as of the Closing satisfy the requirements of Section 1.3(a) and will elect to be a Continuing Partner, and that he will use his reasonable best efforts to cause satisfaction of the requirements of Section 1.3(a) by all Continuing Partners. 1.4Consent Solicitation Timing The General Partners agree to send the Consent Solicitation to the Existing Partners within five (5) business days after the date hereof, and to exercise their reasonable best efforts to obtain the Partner Consent as promptly as possible.If, within thirty (30) days following the sending of the Consent Solicitation, the Partnership has not obtained the Partner Consent, then each of the Partnership and Essex shall be entitled to extend the time period during which the Partnership shall seek to obtain the Partner Consent for a period of thirty (30) days. 1.5Results of Consent Solicitation At the request of Essex from time to time, the Partnership will advise Essex which of the Existing Partners have consented to the transactions contemplated by this Agreement, which have elected to receive cash for their interests in the Partnership, which have elected to receive Units, and such other information as Essex may reasonably request concerning the Consent Solicitation and the results thereof.The Partnership will notify Essex within five (5) business days of the receipt of written objections from Existing Partners as to the terms and conditions of the transactions contemplated hereby and will forward to Essex copies of all correspondence or other written materials to the Existing Partners relating to the transactions contemplated hereby, including the Partner Consents for the Partnership and executed Prospective Subscriber Questionnaire consent and subscription documents.The Partnership will promptly notify Essex in writing at such time as it has received the Partner Consent as required to authorize the restructuring of the Partnership contemplated by this -11- Agreement.If the Partner Consent is obtained, then within five (5) business days after the later of the date on which the Partner Consents for the Partnership are obtained or the expiration of the time period for responding to the Consent Solicitation, the Partnership shall furnish to Essex a true and complete schedule (the “Schedule of Partners”) indicating (i) the name and address of each of the Continuing Partners, a pro forma calculation of the Equity Value of such Continuing Partner’s interest in the Partnership, and the number of Units to which such Continuing Partner will be entitled following the Closing, subject to Section 1.3 hereof and (ii) the names, addresses, telephone numbers, and wire transfer instructions of each Existing Partner to which a cash payment is required to be made in order to redeem its interest in the Partnership and to satisfy in full all liabilities of the Partnership other than those which have been disclosed to Essex in writing and which Essex has agreed in writing may remain outstanding.Neither Essex nor the Partnership shall have any liability or responsibility for the allocation of Units and cash set forth in the Schedule of Partners, and they shall be entitled to rely on the Schedule of Partners in full and without inquiry.The General Partners agree to make such allocations of Units and cash in accordance with the Partnership Agreement, and in accordance with other agreements and obligations binding on the Partnership. 1.6Failure to Obtain Partner Consent If (i) the Partner Consent for the Partnership has not been obtained within thirty (30) days after the sending of the Consent Solicitation (or such later date as either Essex or the Partnership shall have extended such date to pursuant to Section 1.4), or (ii) if the consent of the partners of the Co-Owner Partnership to the transactions contemplated by the Other Restructuring Agreement has not been obtained within the time frames set forth in the Other Restructuring Agreement, then none of the parties to this Agreement shall be required to proceed with the restructuring of the Partnership. 1.7Redemption of Interests of Certain Partners at Closing If the Partner Consent has been obtained, the Reg.D Compliance Test is satisfied and all other conditions to Closing are satisfied or waived by the party authorized to waive such condition, then, subject to Section 2.1(r), at the Closing, each Existing Partner who has properly elected to receive cash upon redemption of its interest in the Partnership, or portion thereof, as described in Section 1.2 hereof, shall receive in redemption of such Existing Partner’s interest, or portion thereof, in the Partnership, cash in the amount of the Redemption Equity Value thereof.Such redemptions shall be funded by a loan from EPLP to the Partnership. 1.8Interests in the Partnership Following Closing If the Partner Consent has been obtained, the Reg.D Compliance Test is satisfied and all other conditions to Closing are satisfied or waived by the party authorized to waive such condition, then at the Closing:(i)EMC, EPLP and the Continuing Partners shall enter into the Limited Partnership Agreement, (ii)EMC shall be issued 100% of the general partnership interest in the Partnership in exchange for the capital contribution of one one-hundreth (1/100th) of the aggregate amount of the book capital accounts attributable to all of the Units, (iii)the interest in the Partnership of each Continuing Partner shall be that number of Units determined by dividing the Equity Value of such Continuing Partner’s interest, or portion thereof, in the Partnership by the Pricing Value, (iv)the book capital account of each Continuing Partner shall initially be set at the Equity Value of such Continuing Partner’s interest in the Partnership, or portion thereof, and (v)the book capital account of EMC and EPLP shall be set at the respective cash contributions made by each of them to the Partnership.If EPLP contributes cash to the Partnership, then it will receive that number of Units determined by -12- dividing the amount of cash it has contributed by the Pricing Value.The initial distribution payable with regard to any Units issued at the Closing shall be prorated based upon the number of days remaining in the applicable calendar quarter in which such Units are issued and the actual number of days in such calendar quarter and the provisions of this sentence shall survive the Closing. 1.9Closing Mechanics and Costs Upon receipt of the Partner Consent, the General Partners agree to take all action necessary on the part of the Partnership to facilitate the prompt consummation of the transactions contemplated by this Agreement.The Closing shall take place through escrow arrangements reasonably acceptable to the parties, and if a meeting is required, it shall take place at the offices of Essex or such other location as may be agreed upon by Essex and the General Partner.The cost of escrow shall be paid one-half by Essex and one-half by the Existing Partners.All other costs shall be paid in accordance with the custom in the County where the Property is located. 1.10Closing Date The parties shall conduct the Closing on June 30, 2007, subject to extensions as provided for in this Agreement (the date of such Closing, the “Closing Date”).If either Essex or the Partnership extends the date for responding to the Consent Solicitation, the date for the Closing shall automatically be extended to the first business day which is at least three (3) weeks after the last date for responding to the Consent Solicitation.In addition, Essex shall be entitled to extend the date for the Closing until the first (1st) business day which is at least ten (10) days, but no more than twenty (20) days, after the date on which Essex receives notice from the Partnership that it has obtained the Partner Consent. 1.11Blue Sky Cooperation The Partnership and each Continuing Partner shall cooperate and do all acts as may be reasonably required to comply with any requirement under applicable federal and state securities law to qualify the Units for distribution to such Continuing Partners, including but not limited to the making of any and all representations or undertakings required by applicable state securities law or state securities regulators (or deemed distribution, in the case of persons holding interests in the Partnership) in connection with the Units.Essex shall be responsible for preparing all filings under the state securities laws of California and Essex and/or the Partnership (post-closing) shall be responsible for paying any legal and filing fees required in connection with Blue Sky compliance. 1.12Consent of Mortgage Lender The General Partners and Essex shall each exercise commercially reasonable efforts to seek the required approvals from the holder of the Mortgage Debt for the transactions contemplated by this Agreement, including, but not limited to, if required, obtaining consent to grant security interests pursuant to Section 7.1(b)(ii) (and file related financing statements).The previous mortgage debt on the Property was refinanced with $14,000,000 of the Mortgage Debt on February 9, 2007; $6,000,000 of the Mortgage Debt will be placed on the Property prior to Closing (collectively, the “Refinancing”).All Refinancing proceeds in excess of the previous mortgage debt shall be distributed to the Partners prior to the Closing in accordance with the terms of the Partnership Agreement.The approval from the lender (the “Mortgage Lender”) under the Mortgage Debt for the consummation of the transactions contemplated by this Agreement shall be sought by the Partnership, and the Partnership shall use all commercially reasonable efforts in cooperating with Essex in the joint pursuit of such approval as requested by Essex, but shall not incur any costs or expenses without -13- the prior written approval of Essex.Those terms include but are not limited to the amendment of various provisions and the delivery of consent documentation (the “Mortgage Debt Consent Documents”) and estoppel certificates (“Mortgage Debt Estoppels”) dated as of the Closing Date, in form and substance reasonably satisfactory to Essex, which shall include, among other things, (i)the current balance of the loan, (ii)the interest rate on the loan, (iii)the amount of the monthly payments for the loan, (iv)a representation that the applicable Mortgage Instruments are all the documents that were executed and delivered in connection with applicable Mortgage Debt, and (v)a statement that no default exists under any of the applicable Mortgage Instruments and that no default would exist, but for the giving of notice or the passage of time, or both.Essex shall be entitled to extend the Closing Date, ifnecessary, for a period of up to thirty (30) days to obtain the Mortgage Debt Consent Documents and/or Mortgage Debt Estoppels. ARTICLE 2 - CERTAIN COVENANTS AND CONDITIONS TO CLOSING 2.1Certain Covenants and Conditions to Essex’s Obligations. The obligation of Essex to consummate the transactions contemplated hereunder shall be subject to the satisfaction or waiver by Essex of each of the conditions set forth below and the performance by the Partnership, the General Partners and each of the other Existing Partners of their respective obligations set forth below and elsewhere in this Agreement (a)Due Diligence.Essex has already conducted preliminary due diligence on the Property. Essex and its authorized representatives, agents and employees shall have the right, however, to continue to conduct any and all due diligence relative to the Property and the Partnership as may be deemed necessary or appropriate by Essex in its sole discretion.It shall be a condition to Essex’s obligations under this Agreement that Essex shall be satisfied in its sole discretion with all such due diligence. Without limiting the foregoing, the Partnership shall make available to Essex for review and copying at Essex’s election any and all materials, files, books, records, information and documents relating to (i)the Property, including, without limitation, all Leases, management agreements, service and other contracts, financial reports, the Rent Roll, existing surveys, permits and other similar or dissimilar materials, and (ii)the Partnership, including, without limitation, all organizational documents, financial reports and supporting records, books, records, minutes and other similar materials.Essex shall have the right to talk with third-parties selected by Essex in the performance of its due diligence.The Partnership shall promptly, and in any event within five (5) days of Essex’s request therefor, deliver or otherwise make available to Essex true, correct and complete copies of any requested materials in the possession of the Partnership or under its control and all of the Partnership’s other materials, files, books, records and information relating to the Property and/or the Partnership.Essex shall have the right to communicate with third-parties selected by Essex in the performance of its due diligence.Without limiting the foregoing, the Partnership shall, within five (5) days of the date of this Agreement, except as otherwise expressly provided or except to the extent previously delivered to, or currently in the possession of, Essex, cause to be delivered to Essex, at the Partnership’s sole cost and expense, the following with respect to the Property and/or the Partnership to the extent same are in the possession or control of the Partnership: (i)a current extended coverage preliminary title report on the Real Property and commitment to issue the Title Policy, issued by First American Title Insurance Company, 1737 North First Street, San Jose, CA 95112, Attn:Bill Perry (the “Title Company”), -14- accompanied by complete copies of all documents referred to in such report (such report and documents, collectively, the “Preliminary Report”), and the Survey; (ii)copies of any and all existing and proposed easements, covenants, restrictions, agreements or other documents or instruments which affect or may in the future affect title to the Property and which are not disclosed by the Preliminary Report; (iii)copies of the property tax bills and assessments for the Property, as well as any other tax bills payable by the Partnership, for the three (3) most recent years, including evidence of payment of each; (iv)all presently effective warranties or guaranties from any contractors, subcontractors, suppliers, servicemen or materialmen in connection with the Property, including, without limitation, any construction, renovation, repairs or alterations of any Improvements, any Personal Property or any tenant improvements, including, without limitation, all construction and building component labor and/or materials warranties and guarantees from contractors or subcontractors (collectively, the “Warranties”); (v)a schedule (the “Schedule of Agreements”) setting forth a list of all of the Contracts relating to the Property, together with true, correct and complete copies of all of the Contracts; Essex shall have the right to designate those Contracts that the Partnership shall terminate prior to Closing (the “Terminable Contracts”); (vi)reports of insurance carriers insuring the Property, and each portion thereof, respecting the claims history of the Property, if any, certificates of insurance and insurance policies and insurance claims history for the three (3) most recent calendar years prior to Closing and, to the extent available, for the current year; (vii)environmental reports, environmental audits, soil reports, site plans (with dimensions), engineering reports and plans (including, without limitation, regarding foundation, walls, roofs, floors, supports and mechanical systems such as HVAC to the extent available), reports regarding the compliance of the Property with the requirements of the Americans with Disabilities Act of 1990 (42 U.S.C. 12181, et seq.) to the extent available, seismographic reports to the extent available, traffic reports, demographic information, landscape plans, structural calculations, floor plans (identifying tenant and vacancy locations), certified copies of the as-built plans and specifications, architect’s certificate certifying the square footage of the Improvements, if available, all items pertaining to any remodeling or renovation of the Property, construction contracts, a current inspection report by a licensed Structural Pest Control Operator, other reports or documents of significance to the Property, copies of the zoning description applicable to the Property, and copies of final certificates of occupancy for all improvements on the Land; (viii)a complete inventory of all Personal Property owned by the Partnership or used at or in connection with the Property; (ix)all income and expense statements, year-end financial statements, monthly operating statements and year-to-date statements for the three (3) most recent calendar -15- years prior to Closing (audited, if available) and, to the extent available, the current year, all of which shall be certified by the General Partners as true, complete and correct and accurately representing the results of operation of the Property for the relevant periods; (x)balance sheets as of December31, 2006, for the Partnership, together with statements of income and cash flows for each of the preceding three (3) calendar years and three-month period most recently ended, all of which financial statements, together with the notes thereto, and any updates thereto and interim financial statements provided to Essex, are collectively referred to as the “Partnership Financial Statements”, provided that, to the extent they are in the possession of the Partnership as of the date hereof, the Partnership shall deliver to Essex audited Partnership Financial Statements; (xi)(A)copies of the operating and capital budgets for the Property for the current year, (B)a comparison of actual to budgeted results for the current year and an explanation of significant variances, (C)list of all capital expenditures for the Property for the three (3) most recent calendar years, (D)an aged receivables report through the date of this Agreement, and (E)monthly receivables reports for the previous twenty (24) calendar months. (xii)(A)copies of all existing and pending Leases, lease files (including, without limitation, all guarantees, subleases and assignments) and tenant correspondence, (B)copies of all executed or pending letters of intent with prospective tenants, (C)a current leasing status report from the leasing broker(s), (D)a schedule of leasing commissions now or hereafter payable on a space by space basis, (E)a copy of the current standard lease form, (F)a current rent roll of the Property containing each tenant name, suite number, size of premises, rent, rental increases, percentage rent, pro rata share, caps, security deposit, term, commencement and expiration dates, options and other material provisions (the “Rent Roll”), (G)a list of all concessions made to tenants, including free or reduced rent, above standard tenant improvements, cash payments, moving allowances, or takeover of previous lease obligations; and (H)copies of the most recent financial statements and credit reports or other credit information, if any, on any tenant and of any guarantors of any Leases. (xiii)all Licenses and documents evidencing Intellectual Property; (xiv)(A)a schedule (the “Schedule of Actions”) setting forth all Actions pending or threatened against the Partnership, any general partner of the Partnership or the Property, which (y)question or could reasonably be expected to question the validity or legality of the transaction contemplated hereunder or under the Related Agreements or (z)affect or could reasonably be expected to affect the Property or the Partnership in any adverse way, and (B)copies of all notices of any violations of any Law relating to the Property or the Partnership; (xv)all Mortgage Instruments; (xvi)upon written request from Essex, access to records of all bank accounts maintained by or on behalf of the Partnership (the “Bank Accounts”); (xvii)UCC searches showing any and all filings against (A)the Partnership in California or any other jurisdictions where the filing of financing statement could -16- perfect a lien against the assets of the Partnership and (B)the Existing Partners in the jurisdictions in which the Existing Partners reside.The Partnership shall remove and release from the public records all UCC filings against the Partnership that pertain to the Property (other than filings relating to the Mortgage Debt) effective as of the Closing Date; (xviii)true and complete copies of all of the Partnership’s organizational documents and certificates of limited partnership filed with any Authorities, and all material written communications relating to the Partnership from or to the Existing Partners made within the past five (5) years; and (xix)any updates, modifications, amendments, substitutes, oradditional items relating to the categories listed in Section 2.l(a) of this Agreement and not previously delivered to Essex. As soon as reasonably practicable after any updated version of the items described in this Section 2.l(a) becomes available to the Partnership, (collectively, such updated version of the items described in Section 2.l(a) shall be referred to herein as “New Matters”), the Partnership shall provide copies of such New Matters to Essex. (b)Consents.It shall be a condition to Essex’s obligation to close that, not later than twenty (20) days prior to the Closing, the General Partners shall have obtained the Partner Consent and the Partnership and the Cash Interest Holders shall have obtained, and such parties shall use their best effort to timely obtain, all authorizations, consents, approvals, elections and waivers from third parties other than partners in the Partnership (as approved by Essex pursuant to the terms of this Section 2.1(b), collectively, the “Consents”), including, without limitation, from all applicable Authorities, necessary (i)to enable the redemption for cash of all of the Partnership interests that Existing Holders have elected to have redeemed, all in accordance with the terms of this Agreement and all other agreements by which the Partnership or the Property is bound or to which the Partnership or the Property is subject; (ii)to enable the Partnership, the General Partners and the other Existing Partners to perform all of their respective obligations under this Agreement and the Related Agreements and (iii)to consummate the transactions contemplated by this Agreement.It shall be a condition to Essex’s obligation to close that, no later than twenty (20) days before the Closing Date, the Partnership and the General Partners shall have obtained, and such parties shall use their best efforts to timely obtain, such elections (the “Elections”) from the Existing Partners as are necessary to permit issuance of the Units and the payment of cash, if applicable, to the Cash Interest Holders and the Existing Partners in accordance with all applicable Securities Laws and legal obligations, including, without limitation, regarding distribution of disparate consideration by the Partnership as reasonably determined by Essex upon the advice of counsel, as well as an affirmation of the indemnities set forth in Article7 hereof.The Consents shall include, without limitation, any authorizations, consents, approvals and waivers necessary in connection with any Securities Laws.The form and substance of the Consents and Elections shall be reasonably satisfactory to Essex and duly authorized, executed and delivered copies thereof in form and substance reasonably satisfactory to Essex shall be obtained by or delivered to Essex on or before the date which is twenty (20) days prior to the Closing. -17- (c)Exempt Transactions.It is expressly acknowledged and agreed by all parties hereto that it is a condition to Essex’s obligations under this Agreement that the issuance and distribution of each Unit to Continuing Partners pursuant to the terms of this Agreement be an exempt transaction under all applicable Securities Laws, including without limitation as follows:(i)the Consent Solicitation and the offer and sale of Units to Existing Partners shall be exempt from the registration requirements of the Securities Act by reason of Regulation D promulgated thereunder; (ii)the Consent Solicitation shall comply as to form with all applicable federal and state securities laws, including specifically Rule 502 and 506 promulgated under the Securities Act; and (iii)the documents delivered to the Existing Partners in the Consent Solicitation (other than information provided by Essex in writing specifically for inclusion therein) shall not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which they were made, not misleading.If, upon the advice of counsel, Essex determines that it would be a violation of the Securities Act, the Exchange Act or any applicable state or other federal securities Law or any rule or regulation promulgated thereunder, including, without limitation, of any so-called “roll-up” laws, rules or regulations, (collectively, “Securities Laws”) to deliver or issue Units to the Continuing Partners, then Essex shall have the right to terminate this Agreement unless either (i)one (1) or more Existing Partners who may receive Units without violation of Securities Laws purchase before Closing the interest of the person who is unable to receive Units or (ii)the person who is unable to receive Units elects to accept cash for his interest in lieu of Units, which election must be made not later than twenty (20) days prior to Closing or ten (10) days after Essex delivers notice that receipt of Units is not permissible, whichever is later.The Closing Date shall be extended if necessary to allow for an election as contemplated by clause (ii) of the preceding sentence.Such termination by Essex shall be made by delivery of written notice thereof to the Partnership.If a condition of this Section 2.l(c) is not satisfied as a result of any intentional act on the part of a General Partner, or as a result of an omission by a General Partner to take action which, under the terms of this Agreement, he has agreed to take, the Partnership shall be deemed to have breached its obligations under this Agreement unless such matter is cured within ten (10) days after receipt by a General Partner of written notice of such breach. (d)Title Insurance.The Partnership shall provide to Essex an original ALTA owner’s policy of title insurance (Form B, rev. 10/17/70) issued by the Title Company in an amount equal to the sum of Twenty-Eight Million Dollars ($28,000,000), insuring fee simple title to the Real Property in the Partnership, subject only to such exceptions as Essex shall have approved in writing, without boundary, encroachment or survey exceptions and with such endorsements and reinsurance as Essex shall require, and otherwise in form and substance satisfactory to Essex (the “Title Policy”).The Title Policy shall also provide full coverage against mechanic’s and materialmen’s liens and parties in possession other than tenants under Leases as tenants only. (e)Survey.The Partnership shall provide to Essex within ten (10) days of the date hereof an “as-built” survey of the Real Property in form and substance meeting Essex’s survey requirements (the “Survey”). (f)UCC Search.The Partnership shall provide to Essex the results of a UCC Search from the jurisdictions listed on Exhibit C, with no individual result dated earlier than ten 18 (10) days prior to the Closing Date, showing any and all filings against the Partnership,the General Partners and any Existing Partner as debtor or lessor, and shall remove and release from the public records all such filings with respect to the Property or the Existing Partners’ interest in the Partnership (other than filings in which the Partnership is the debtor and in which the holder of the Mortgage Debt is the Secured Party) effective as of the Closing Date. (g)Accuracy of Representations and Warranties.The representations and warranties of the Partnership, the General Partners and the Existing Partners contained herein shall be true and correct as of the date of this Agreement and as of the Closing Date, and a certificate to such effect shall be executed and delivered by the General Partners as of the Closing Date with respect to the representations and warranties of the General Partners and the Partnership. (h)Opinion of Counsel.The Partnership shall have delivered to Essex an opinion of its legal counsel, The Law Offices of Jesse W. Jack, dated as of the Closing Date, in form and substance satisfactory to Essex regarding the due organization and authority of the Partnership, the absence of conflicts, the due execution, delivery and enforceability of this Agreement and the Related Agreements, the power and authority of the Partnership and the General Partners to consummate the transactions which are the subject of this Agreement and the Related Agreements and to perform their obligations under this Agreement and the Related Agreements, that the offer and issuance of Units to the Continuing Partners is exempt from the registration requirements of the Securities Act, and other customary matters covered by closing opinions in similar transactions. (i)Authority.On or before the date hereof, the Partnership shall have delivered to Essex evidence of the Partnership’s and the General Partners’ authority to execute and deliver this Agreement and all Related Agreements and to consummate the transactions which are the subject of this Agreement and to perform their respective obligations hereunder and under the Related Agreements.All such evidence shall be in form and substance reasonably satisfactory to Essex and shall include, without limitation, organization documents of the Partnership, certified by the Secretary of State of California, certificates of legal existence and good standing, qualifications to do business, if applicable, and secretary’s certificates as to resolutions and incumbency. (j)Absence of Litigation.No Action shall be pending or threatened against Essex, the Partnership, the General Partners, any of the Existing Partners or the Property, which (i)questions or could reasonably be expected to question the validity or legality of the transaction contemplated under this Agreement or the Related Agreements or (ii)affects or could reasonably be expected to affect the Property in any adverse way.The Partnership shall certify as to the foregoing items (i)and (ii)at Closing (other than with respect to Essex as to which the General Partners make no certification). (k)Contract Termination.The Partnership shall have terminated all of the Terminable Contracts on or before the Closing Date. -19- (l)Delivery of Partnership Documents.At the Closing, the Partnership and/or the General Partners shall deliver to Essex, to the extent not previously delivered to, or in the possession of, Essex, the following, in form and substance satisfactory to Essex: (i)FIRPTA Certificate(s).Certification confirming that the Partnership is not a “foreign person” as defined in Section 1445(f)(3) of the Code, or under any similar sections of any similar laws of the State of California, i.e., the Partnership is not a nonresident alien, foreign corporation, foreign partnership, foreign trust or foreign estate as those terms are defined in the Code and income Tax Regulations or similar laws or regulations of the State of California; (ii)Keys.Keys to all locks located at the Property; (iii)Letters to Tenants.If requested by Essex, a letter executed by a General Partner on behalf of the Partnership (in a form provided by Essex), addressed to all tenants of the Property, notifying all such tenants of the change in general partner of the Partnership and directing payment of all rents accruing after the Closing Date to be made to EPLP on behalf of the Partnership or at EPLP’s direction; (iv)Letters to Vendors.If requested by Essex, a letter executed by the Partnership (in a form provided by Essex), addressed to all vendors under the Contracts, notifying all such vendors of the change in the general partner of the Partnership; (v)Original Documents and Files.To the extent not previously delivered to Essex and in the Partnership’s possession or under its control, originals of any of the Contracts, Leases, Licenses, all books and records of the Partnership, and all other financial or other information or documents pertaining to the Partnership and the Property; or if the original is not in the Partnership’s possession or control, copies thereof; (vi)Tax Bills.Copies of the most currently available tax bills for the Property; (vii)Rent Roll.An updated Rent Roll for the Property dated no later than five (5) days prior to Closing, which updated Rent Roll will be used to identify all Leases of space at the Property for purposes of this Agreement as of the Closing Date and shall reflect no adverse changes from the Rent Roll attached hereto as Exhibit F. The General Partners shall specifically identify any changes from the Rent Roll attached hereto as Exhibit F, and shall deliver a certificate dated as of Closing Date certifying that such updated Rent Roll is true, complete and correct (including, without limitation, the amount of security deposits and description of uncured tenant defaults and delinquencies listed thereon) and stating whether there exist any events which with the passage of time and/or the giving of notice would constitute a tenant default under any Lease; (viii)Title Insurance.The Title Policy for the Property; (ix)Survey.A survey meeting the requirements of Section 2.1(e); -20- (x)Consents.All Consents and Elections required pursuant to Section 2.1(b); (xi)Opinion of Counsel.The opinion of counsel to the Partnership required pursuant to Section 2.1(h); (xii)Consent of Mortgage Lender. The written consent of the Mortgage lender to the transactions described herein and the fully executed Mortgage Debt Consent Documents and Mortgage Debt Estoppels; (xiii)Mortgage Instruments.Originals of all of the Mortgage Instruments; and (xiv)Other.Such other documents, instruments, consents, authorizations or approvals as may be required by, and reasonably satisfactory to, Essex, its counsel or the Title Company and that may be reasonably necessary or desirable to consummate the transactions that are the subject of this Agreement and the Related Agreements and to otherwise effect the agreements of the parties hereto, including, without limitation, as required under this Section. (m)Timing of Certain Document Deliveries.At least five (5) Business Days prior to the Closing, the Partnership shall make, or cause to be made, all document deliveries required by Sections 2.1(b) through 2.1(k) and Section 2.1(l), Items (vii), (xii) and (xiii). (n)Delivery of Continuing Partner Documents.At Closing, each of the Continuing Partners shall deliver to Essex the following: (i)A signature page to the Limited Partnership Agreement, a signature page to the Registration Rights Agreement, and an agreement to be bound by this Agreement, each dated as of the Closing Date, duly executed and delivered; (ii)to the extent not previously delivered to Essex, the investment representations and warranties contained in Exhibit B and a Prospective Subscriber Questionnaire; (iii)All tax and financial information relating to the Continuing Partners’ interests in the Property as may be reasonably requested by Essex; and (iv)Such other documents and instruments as may be reasonably necessary or desirable to consummate the transactions involving as contemplated by this Agreement and the Related Agreements. (o)Delivery of the Cash Interest Holder Documents.At Closing, each of the Cash Interest Holders shall deliver an assignment of the portion of its Partnership interest being redeemed to the Partnership to be paid for in cash, containing the representations and warranties set forth in Section 3.4 and otherwise in the form attached as Exhibit N to this Agreement. -21- (p)Accuracy of Documents.The General Partners shall have certified to Essex that to the best of their knowledge all materials delivered pursuant to Section 2.1(a) are true, correct and complete copies of all such documents in the Partnership’s possession or under its control and, to the best of their knowledge, there are no other material agreements or documents relating to the subject matter thereof in the Partnership’s possession or under its control that have not been made available to Essex. (q)Closing of Other Restructuring Agreement.It shall be a condition to Essex’s obligation to close hereunder that all conditions to closing set forth in the Other Restructuring Agreement have been satisfied or waived by the party authorized to waive such condition. (r)Limitation on Redemptions.Existing Partners may not have elected to have, in the aggregate, more than 40% of all of the pre-Closing interests in the Partnership redeemed. (s)Financing Statements.Subject to obtaining consent from the Mortgage Lenders, if required, all Continuing Partners shall execute and deliver to Essex such documentation as Essex may reasonably require to confirm and perfect the security interest granted to Essex in Article7 in certain of the Units, and proceeds thereof, to be owned by Continuing Partners after the Closing (and hereby authorizes Essex to file related financing statements in connection therewith).Such security interest shall be released on the fourth (4th) anniversary of the Closing; provided, however, that the security interest granted and financing statements shall be extended if any unresolved claims are then outstanding as provided in Article7 below. 2.2Conditions to the Obligations of the Partnership.The obligation of the Partnership to consummate the transaction contemplated under this Agreement shall be subject to the satisfaction or waiver by the Partnership, on or before the Closing Date, of each of the conditions set forth below and the performance by EMC and EPLP of their respective obligations set forth below and elsewhere in this Agreement. (a)Accuracy of Representations and Warranties.All representations and warranties of Essex hereunder shall be true and correct as of the date of this Agreement and as of the Closing Date, and a certificate to such effect shall be executed and delivered by Essex as of the Closing Date. (b)Absence of Litigation.No Action shall be pending or threatened against Essex which questions or could reasonably be expected to question the validity or legality of the transactions contemplated under this Agreement or the Related Agreements. (c)Limited Partnership Agreement.EPLP and EMC shall execute and deliver the Limited Partnership Agreement, and the Partnership shall issue the Units to the Continuing Partners. (d)Registration Rights Agreement.Essex REIT shall execute and deliver the Registration Rights Agreement. -22- (e)Release.Essex shall use commercially reasonable efforts to have the Mortgage Lender release the General Partners from their pre-Closing obligations under any guaranties entered into in connection with obtaining the Mortgage Debt. 2.3Negotiation of Documents.The parties agree that prior to Closing, they will in good faith negotiate all documents which are required to be executed and delivered by any party hereto at Closing and are not attached as exhibits to this Agreement, with the understanding that such documents will contain such customary provisions, representations and warranties and indemnifications as are customarily contained in documents designed to effect similar transactions. ARTICLE 3- REPRESENTATIONS AND WARRANTIES 3.1Representations and Warranties of the Partnership.The Partnership and the General Partners hereby represent and warrant to Essex as of the date of this Agreement as follows, and each of the Partnership and the General Partners shall, as a condition to Essex’s obligations to complete the transactions contemplated by this Agreement, be deemed to remake the following representations and warranties as of the Closing Date as if fully made again thereon. (a)Existence and Power.The Partnership has been duly formed and is a validly existing limited partnership under the laws of the State of California and is duly authorized to transact business in the State of California and in all other jurisdictions where such qualification is necessary to carry on its business as now conducted.The Partnershiphas all power and authority under its organizational documents and applicable Laws (i)to enter into and deliver this Agreement and all other documents to be executed and delivered in connection with the transaction that is the subject of this Agreement, including, without limitation, all Related Agreements, to the extent they are to be executed by the Partnership, (ii)to perform its obligations under this Agreement and the Related Agreements executed by the Partnership, and (iii)to own the Property, the Personal Property and its other assets and conduct its business.To the best of the General Partners’ knowledge, the Partnership possesses all Licenses necessary to conduct its business as presently carried on by it and as contemplated by it to be carried on by the Partnership after the Closing and the closing of the transactions contemplated hereby.The Partnership has delivered to Essex recently certified true and complete copies of its limited partnership agreement, certificate of limited partnership, and certificate of good standing in the State of California. (b)Authorization; No Contravention.The execution and delivery of this Agreement and the Related Agreements executed by the Partnership and the performance by the Partnership of its obligations under all of the foregoing have been duly authorized by all requisite organizational action on the part of the Partnership.Subject to obtaining the Partner Consent, this Agreement constitutes and, upon execution thereof, the Related Agreements executed by the Partnership will constitute, the valid, legal and binding obligations of the Partnership, enforceable against the Partnership.None of this Agreement or the Related Agreements executed by the Partnership or the General Partners, nor the performance by the Partnership or the General Partners of their respective obligations thereunder, will (i)violate any provision of the Partnership Agreement or other organizational documents of the Partnership; (ii)violate, -23- conflict with or result in a default under any material contract or obligation to which the Partnership is a party or by which it or its assets are bound; (iii)violate or result in a violation of, or constitute a default under any provision of any law, regulation or rule, or any order of, or any restriction imposed by, any Authority on the Partnership or the Property; (iv)require the Partnership to obtain any approval, consent or waiver of, or make any filing with, any Person or Authority that has not been obtained or made, except as contemplated in this Agreement, the General Partners shall use their reasonable best efforts to obtain all approvals, consents, waiver or filings, as applicable, prior to the Closing or, at any earlier time required hereunder or under applicable Law; or (v)except as provided by this Agreement, result in the creation or imposition of any Claim on any of the assets of the Partnership, or to the best of the General Partners’ knowledge on any of the Existing Partners’ interest in the Partnership.There is no Action pending or threatened involving the Partnership which, if determined adversely to it or its assets, would interfere with its ability to execute or deliver, or perform its obligations under this Agreement or the Related Agreements executed by it or have a Material Adverse Effect on the financial position, operations, business or prospects of the Partnership or the Property. (c)Descriptive Information; Diligence.The General Partners and the Partnership have made all disclosures to Essex required under applicable Laws and under this Agreement.All documents delivered by or on behalf of the Partnership to Essex, or made available to Essex for review in connection with the transactions contemplated by this Agreement and the Related Agreements, including, without limitation, all leases, tenancy and occupancy agreements (including, without limitation, all amendments, modifications, agreements, records, substantive correspondence and other documents affecting in any way a right to occupy any portion of the Land or the Improvements) affecting the Property (collectively, the “Leases”) and all other materials delivered pursuant to Section 2.1(a), are true, correct and complete copies of all such documents in the Partnership’s possession or control.The documents described in the immediately preceding sentence have not been amended or modified by any oral agreements, and there are no other such agreements or documents in existence.The General Partners and the Partnership have delivered or made available to Essex all of the Partnership’s books, records and files and all other materials relating to the Property or the Partnership that are in their possession or under their control. (d)Defaults and Mortgage Debt.The Partnership is not in monetary or material nonmonetary default under any of the documents, recorded or unrecorded, encumbering or affecting the Property, including without limitation, the Licenses, the Mortgage Instruments, the Leases and the Contracts, any documents referred to in any title commitment delivered to Essex by the Partnership, any other documents to which the Partnership is a party or by which the Partnership or its assets (including, without limitation, the Property) are bound, or any documents or instruments executed in connection with all or any of the foregoing.The General Partners and the Partnership have delivered to Essex true, complete and accurate copies of all of the material documents evidencing, securing and otherwise executed in connection with all or any portion of its Mortgage Debt.The Mortgage Debt (A) provides for interest computed on the principal amount of the loan only, without any participation in the income from or appreciation of the Property, and (B) is not secured by a mortgage or pledge of collateral other than a mortgage of the Property and related assets of the Partnership.The outstanding principal balance of the Mortgage Debt as of the date hereof is $14,000,000, and all interest has been paid as of the end of the most recent calendar month.An additional $6,000,000 in Mortgage Debt shall be 24 placed on the Property prior to Closing, and all interest shall be paid in accordance with the terms thereof prior to the Closing Date.Exhibit E includes a list of every Mortgage Instrument, and none of the Mortgage Instruments has been amended or modified in any way except as indicated on ExhibitE.There exists no default under any of the Mortgage Instruments, nor any fact or circumstance which, with the passage of time and/or the giving of notice would constitute a default under any of the Mortgage Instruments. (e)Compliance With Law.There is no Action pending or threatened in which the Partnership is engaged in connection with the business, affairs, properties or assets of the Partnership or which might call into question the validity or hinder the enforceability or performance of this Agreement, or of the Related Agreements or any of the other agreements and transactions contemplated hereby and thereby.The Partnership is, and at all times has been, in material compliance with all laws, rules, regulations, ordinances, codes or interpretations of any Authority (collectively, “Laws”), including, without limitation, all federal or state securities laws applicable to its business and affairs or to the ownership and operation of the Property or the assets of the Partnership.Neither the Partnership nor any General Partner is in material default with respect to any judgment, order, writ, injunction, decree, demand or assessment issued by any court or any Authority, relating to any aspect of the business or affairs or properties or assets of the Partnership.Neither the Partnership nor any General Partner is charged or, to the best knowledge of the Partnership, threatened with, or under investigation with respect to, any violation of any provision of federal, state, municipal or other law or any administrative rule or regulation, domestic or foreign, including, without limitation, any federal or state securities laws, affecting the Partnership or the transactions contemplated hereby.To the best of the General Partners’ knowledge, the Property does not violate, and no state of facts with regards to the Property exists which would constitute a violation of, any Law or any requirement of any insurer or board of fire underwriters or similar entity.As of the date of this Agreement, the Partnership has not received written notice of any special assessment not disclosed on the Preliminary Title Report or condemnation proceedings affecting the Property, and, to the best of the General Partners’ knowledge, there is no such special assessment or condemnation action pending or threatened.To the best of General Partners’ knowledge, all licenses, franchises permits, approvals, variances, easements and rights of way and other rights, including, without limitation, proof of dedication and authorizations (collectively, the “Licenses”) required for the ownership, use or operation of the Property as presently used and operated, or required to conduct the Partnership’s business as presently carried on by it and as contemplated by it to be carried on by the Partnership after the Closing hereunder and the closing of the transactions contemplated hereby, have been validly issued and are in full force and effect, and the General Partners have not received any notice, and otherwise has no knowledge, of proceedings relating to the revocation or modification of any License. (f)Leases.To the best of the General Partners’ knowledge, the Leases are in full force and effect.As of the Closing Date, all brokerage commissions or compensation in respect of any of the Leases shall have been paid by the Partnership.True, complete and correct copies of all Leases have been made available to Essex.True, complete and correct copies of all Leases in effect on the Closing Date shall be located at the Property on such date.No person or entity has any option or right of first refusal or first opportunity to acquire any interest in the Property or any portion thereof. -25- (g)Hazardous Materials.To the best of the General Partners’ actual knowledge, the Property does not contain any hazardous or toxic materials, including, but not limited to, any chemicals or materials regulated as hazardous or toxic under any federal, state or local law, including, without limitation, petroleum, asbestos, or PCB’s, and does not have located under it any underground storage tanks.In addition, to the General Partners’ actual knowledge, no such hazardous or toxic materials have ever migrated from the Property to any other property.The General Partners and the Partnership agree to provide Essex promptly in writing any information which they have or may acquire regarding the presence and location of any hazardous materials or underground storage tanks on or about the Property. (h)Personal Property.The list of personal property for the Property attached hereto as Exhibit G, is an accurate and complete list of all Personal Property. (i)Rent Roll.Attached hereto as ExhibitF is the Rent Roll which is true, complete and correct as of the date of this Agreement.The Rent Roll attached as ExhibitF shall be updated through Closing.As of the Closing Date such updated Rent Roll shall be true and correct in all material respects, shall reflect no monetary or other material defaults under Leases by the Partnership, and shall reflect the existence of no Leases other than those existing as of the date of this Agreement or entered into in accordance with the terms hereof. (j)Contracts.True, complete and correct copies of all Contracts have been provided to Essex.The Contracts (i)are in full force and effect and (ii)are terminable on not more than thirty (30) days’ prior written notice and without payment of any penalty.The Partnership agrees to terminate prior to Closing, at its own expense, the Terminable Contracts.There shall be no agreements or other obligations or liabilities with respect to all or any portion of the Property that are binding on the Partnership or the Property following Closing, other than the Leases, the Contracts (excluding the Terminable Contracts), the Permitted Exceptions, the Licenses required for the ownership, use or operation of the Property and other documents executed in connection with the foregoing. (k)FIRPTA.The Partnership is not a “foreign person” as defined in Section 1445(f)(3) of the Code, or under any similar sections of any similar laws of the State of California, i.e., the Partnership is not a nonresident alien, foreign corporation, foreign partnership, foreign trust or foreign estate as those terms are defined in the Code and income Tax Regulations or similar laws or regulations of the State of California. (l)Disclosure.The representations and warranties and the statements and information contained in this Agreement, in the Exhibits and Schedules hereto and in all of the materials delivered by the General Partners and the Partnership to Essex and its counsel, accountants, appraisers and consultants pursuant to this Agreement or in connection with the due diligence investigations conducted by or on behalf of Essex in connection with this Agreement do not contain any untrue statement of a material fact and, when taken together, do not omit to state a material fact required to be stated therein or necessary in order to make such representations, warranties, statements or information not misleading in light of the circumstances under which they were made. -26- (m)Financial Statements.All operating statements for the Property delivered to Essex by the Partnership were prepared by the Partnership in the ordinary course of business, are complete, accurate, true and correct in all material respects, and in all material respects accurately set forth the results of the operation of the Property for the periods covered.Since the date of the most recent internally prepared operating statements referred to above, (i)there has been no material adverse change in the condition, financial or otherwise, of the Property or the Partnership whether or not arising in the ordinary course of business and (ii)there has been no material change in the ownership of the Partnership or any increase in the indebtedness of the Partnership (excluding account trade payables incurred in the ordinary course of business) (n)Pending Actions; Labor Disputes.There is no existing or threatened Action of any kind involving the Partnership or which, if determined adversely to it or its assets, including, without limitation, the Property would interfere with the ability of the Partnership to execute or deliver, or perform each of its obligations under, this Agreement, the Limited Partnership Agreement, the Registration Rights Agreement or the Related Agreements executed by it or have a material adverse effect on the financial position, operations, business or prospects of the Partnership or its assets, including, without limitation, the use, occupancy, operation or value of the Property.To the best of the Partnership’s and the General Partners’ knowledge, there are no labor troubles or complaints of unfair labor practices pending with respect to any Person. (o)Taxes. (i)All tax or information returns required to be filed on or before the date hereof by or on behalf of the Partnership (i)have been filed through the date hereof or will be filed on or before the date when due in accordance with all applicable Laws and (ii)there is no Action pending against or with respect to the Partnership or the Property in respect of any tax nor is any claim for additional tax asserted by any Authority against the Partnership or the Property.The Partnership has paid, or caused to be paid, all material federal, state, county, local, foreign, and other taxes, and all deficiencies, or other additions to tax, interest, fines and penalties (collectively, “Taxes”), required to be paid by it, and in accordance with applicable Laws, has filed all federal, state, county, local and foreign tax returns which are required to be filed by it, and all such returns correctly and accurately set forth the amount of any Taxes relating to the applicable period.No taxing authority is now asserting or, to the best knowledge of the Partnership, threatening to assert against the Partnership, any deficiency or claim for additional Taxes.All real estate taxes and assessments relating to the Property that are due and payable have been paid. (ii)The Partnership acknowledges that none of the reconstituted Partnership, Essex, nor any Affiliate thereof, shall assume any responsibility for the tax consequences of the transactions contemplated by this Agreement, the Limited Partnership Agreement and the Related Agreements to the Partnership or the Existing Partners, other than to agree to report the transactions for federal and state tax purposes consistently with the manner agreed to by Essex and the Partnership. (iii)Prior to Closing, Section 64(d) of the California Revenue and Taxation Code does not apply with respect to the Real Property held by the Partnership. -27- (iv)The current assessed value of the Real Property for applicable property tax purposes is $8,612,682. There has been no “change in ownership” (as that term is defined in Section 60, et seq., of the California Revenue and Taxation Code) with respect to the Real Property at any time following its original acquisition by the Partnership. (v)The co-ownership arrangement between the Partnership and the Co-Owner Partnership relating to the Real Property does not constitute a partnership for U.S. federal of California state tax purposes. (p)Insurance.The Partnership currently has in place the public liability, casualty and other insurance coverage with respect to the Property set forth in
